Porter, J.

delivered the opinion of the court.
This case presents the question, whether town lots in the city of New-Orleans, which once belonged to the United States and have been sold by them, are exempt from state and city taxation for the period of five years after their alienation. The court of the first instance was of opinion they are not, and the defendant appealed.
Congress imposed as a condition of the admission of Louisiana into the Union, that the convention should provide by an ordinance (irrevocable without the consent of the United States) that the people of the territory of Orleans do, for ever, disclaim all right or title to the waste and unappropriated lands lying within the territory; and that the same shall be and remain at the solo and entire disposition of the United States: and, moreover, that each and every tract of land sold by congress, shall be and remain exempt from any tax laid by the order or under the authority of the state, county, township, or any other purpose whatever, for the term of five years from and after the respective days of the, sale thereof. —I Mártires Dig. 216. The convention which formed the constitution of this state, accepted the condition, and passed an ordinance in conformity thereto. — 1 Martin’s Dig. 132.
We Eire of a different opinion from the judge of the first instance. In common parlance, it is true, town lots are not designated by the terms “tracts of land;” but, strictly speaking, the latter embrace the former; and we adopt the construction the more readily, because it gives effect to. the intention and spirit of the compact between the United States and this state.
This exemption, however, only continues for five years from the date of the alienation. The ordinance in question laid a tax for a certain number of years, to reimburse the corporation for expenses incurred in improving the streets, but left it optional with the .proprietors of lots to discharge themselves from the tax', on paying the capital advanced.— The defendant has chosen the latter alternative. The tax *476*s ^01 twenty years, and the capital in cash, equivalent to the amount levied for that time, is proved to $525. Five years’ exemption reduces this sum to three-fourths the amount due 1 for the whole term.
It is therefore ordered,^ adjudged, and decreed, that the judgment of the District Court be annulled, avoided, and reversed. And it is further ordered, adjudged, and decreed, that there be judgment against the defendant for the sum of three hundred and ninety-three dollars and seventy-five cents, with costs in the court of-the first instance; those of appeal to be paid by the appellees.